Citation Nr: 1815914	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-58 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

The Veteran represented by:  Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1958 to May 1961 in the United States Army.  He was previously in the United States Naval Reserves from July 1956 to August 1958.   He had no active duty during this period of reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the United States Department of Veterans Affairs (VA).  The Regional Office (RO) in St. Petersburg, Florida is currently the Agency of Original Jurisdiction (AOJ). 

The Veteran and his spouse provided testimony at a July 2017 videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic claims file. 

In June 2017, the Veteran filed a Privacy Act request for a copy of his military separation documents and his service treatment records.  VA responded in October 2017 with the appropriate documentation.  Accordingly, the Board may proceed with appellate consideration. 

To the extent that the electronic claims file contains relevant evidence received since the October 2016 Statement of the Case, this evidence was submitted by the Veteran and waiver of initial RO consideration is assumed.  See 38 U.S.C. § 7105(e)(1) (2012).  The Board may proceed with adjudicating the Veteran's claims. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to in-service acoustic trauma.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the July 2017 Board hearing, the Veteran's representative submitted additional evidence in support of the claims.  However, this evidence has not been associated with the Veteran's electronic claims file for the Board's consideration.  The Veteran's appeal has been advanced on the docket and the Veteran has requested that his case be expedited and decided as soon as possible.  See January 2018 correspondence.  Given the favorable outcome of this decision granting the claims in full, infra, the Board finds no utility in delaying these matters to obtain advantageous evidence submitted by the Veteran in further support of his claims.  The Board will proceed with adjudicating the claims without this evidence, as there is no foreseeable prejudice to the Veteran.  38 C.F.R. §§ 19.37, 20.1102, 20.1304 (2017). 

The Veteran contends his bilateral hearing loss and tinnitus are the result of acoustic trauma he sustained while performing the duties of a heavy weapons infantryman while on active duty.  The Veteran testified that he fired 50 caliber machine guns, 106 recoiless rifles, and heavy mortars.  See hearing transcript, p. 3.  In support of his claims, the Veteran and his spouse provided testimony regarding the extent of the Veteran's hearing loss, and the Veteran has provided an additional lay statement from his sister describing the Veteran's long history with hearing problems.  See November 2016 buddy statement.  These lay sources of evidence have been reviewed and given thoughtful consideration in adjudicating the present claims on appeal.  

The Veteran's DD form 214 confirms that the Veteran's Military Occupational Specialty was a heavy weapons infantryman.  Accordingly, the Board accepts the veteran's contentions of noise exposure and acoustic trauma as credible and as consistent with the places, types, and circumstances of his service.  See 38 U.S.C. § 1154(a) (2012).  In-service acoustic trauma has been conceded.  See October 2016 Statement of the Case (conceding military acoustic trauma). 

Post-military service, the Veteran worked briefly for a magazine distributor, delivering magazines.  He then received his barber's license and cut hair for two years before changing professions.  He then began a career in sales in 1965 that lasted until his retirement in 2016.  See hearing transcript, p. 10.  Thus, the Veteran's post-service occupations did not expose him to excessive noise levels. 

In May 2015, the Veteran was afforded a VA audiology examination, which
indicated he experienced hearing loss for VA purposes in both ears.  38 C.F.R. § 3.385 (2017).  The VA examiner found it was less likely than not that this hearing loss was etiologically related to the Veteran's in-service acoustic trauma.  In addition to noting that the Veteran's service treatment records documented normal hearing acuity at discharge examination, the VA examiner cited a 2005 Institute of Medicine (IOM) study finding that current knowledge of cochlear physiology did not provide sufficient scientific basis for the existence of delayed-onset hearing.  However, the study left some doubt as to whether delayed-onset hearing loss might still exist.  In pertinent part, the VA examiner stated, "the IOM did not rule out that delayed-onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss."

The VA examiner also reported that the Veteran experienced longstanding, bilateral intermittent tinnitus, but she declined to associate this diagnosis with the Veteran's in-service acoustic trauma.  The VA examiner stated:

The Veteran is also claiming subjective tinnitus.  Individuals who are exposed to high levels of noise will typically report tinnitus.  There Veteran could not recall an exact date if onset [note, however that the Veteran testified that his tinnitus began in service] and there was no documentation in the Veteran's file regarding tinnitus in either ear; therefore, it is less likely as not that the tinnitus is due to military acoustic trauma, but more likely due to presbycusis and/or some other etiology.  Tinnitus was not reported on the SMRs [service medical records] and cannot be claimed secondary to acoustic trauma as there was no hearing loss at separation. 

At the behest of the Veteran's primary care provider, the Veteran was seen by a private audiologist beginning in December 2014.  Regarding the etiology of the Veteran's bilateral hearing loss, the private audiologist related the disabilities to the Veteran's military acoustic trauma:

Given the Veteran's noise exposure occurred predominantly during military service with otherwise very little occupational or recreational noise exposure, the hearing loss and tinnitus were most likely caused by or the result of military service.

The Board finds the May 2015 VA examiner's opinion and the November 2016 private audiologist's opinions to be equally persuasive.  While each opinion has its own evidentiary issues-such as the VA examiner's reliance on an absence of in-service hearing loss or deterioration in contravention to the Court's holding in Ledford v. Derwinski, 3 Vet. App. 87 (1992), or the private audiologist's failure to review and consider/discuss the audiology testing in the service treatment records-the Board finds the nexus evidence, as a whole, to be in relative equipoise. 

In light of these equally persuasive medical nexus opinions, and the lay and medical documents presented by the Veteran in support of his claim, documenting both his hearing loss and military noise exposure, the evidence weighs in favor of granting the claims.  Thus, affording the Veteran the benefit of the doubt, as prescribed by 38 C.F.R. § 3.102, the Board finds that service connection for a bilateral hearing loss disability and tinnitus is warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
ORDER


Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


